Citation Nr: 1811495	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a cardiac disability, to include angina and ischemic heart disease.

2. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran had active military service from December 1967 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2012 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In a September 2014 decision, the Board reopened the Veteran's claim for service connection for hearing loss and remanded the issue for further development.  In June 2017, the Board reopened the Veteran's claim for service connection for a cardiac disability and remanded the issue for further development.  The claim has since been returned to the Board for further appellate action.  

The Board acknowledges that the Veteran's appeal of the issues of entitlement to service connection for  right and left knee disabilities; a cervical spine disability; arthritis of the hands, back, and feet; chronic obstructive pulmonary disease; and asthma have been perfected.  However, the issues have not yet been certified to the Board.  The AOJ most recently issued a supplemental statement of the case as to the issues in November 2017, and the Veteran subsequently submitted additional evidence.  As the Board's review of the claims file reveals that the AOJ is still taking action on these issues, the Board will not accept jurisdiction over them at this time.  They will be the subject of a subsequent Board decision, if otherwise in order.

In a statement submitted in November 2017 the Veteran argued he is entitled to service connection for tinnitus, to include as secondary to his service-connected PTSD.  Effective March 24, 2015, when a claimant indicates a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150 (a). 79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014); 38 C.F.R. § 3.155 (a) (2017).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, the Veteran's statement is referred to the AOJ for clarification and any appropriate action. 38 C.F.R. § 19.9 (b) (2017).

The issue of service connection for hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a cardiac disability, to include angina and ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for a cardiac disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he is entitled to service connection for a cardiac disability, to include angina and ischemic heart disease (IHD).

In June 2015 the Veteran was underwent a VA heart conditions examination.  The examiner opined that the Veteran does not have a heart disability.  The examiner cited the Veteran's May 2010 stress echocardiogram that showed fair exercise tolerance, hypertensive response to exercise, and no evidence of ischemia.  The examiner noted that the Veteran has not had other stress testing or a catheterization and that without further testing there is no way to prove that the Veteran has myocardial ischemia or IHD.  The examiner noted that the Veteran has a follow-up with his doctor in a few weeks, but "with the information available to me now, the Veteran does not have a diagnosis of IHD and therefore not angina."

VA treatment notes reflect that the Veteran did undergo a nuclear stress test in July 2015 that showed a small inferior and apical perfusion defect suggestive of ischemia.  The Veteran was then referred for a cardiac catheterization.  That procedure was noted to not show coronary artery disease.

In June 2017 an addendum VA opinion was obtained from the June 2015 VA examiner.  The examiner reviewed the Veteran's treatment records since the June 2015 VA examination, including the stress test and cardiac catheterization.  The examiner stated that the Veteran has non-cardiac chest pain with a normal cardiac catheterization showing normal coronary arteries, which means he does not have ischemic heart disease or angina.

The Board acknowledges the Veteran's own statements that he believes he has a heart condition, that he has undergone cardiac testing, and that he takes nitroglycerin daily.  However, the Board finds that as a lay person the Veteran is not competent to diagnose himself with a heart condition.  A diagnosis of heart disease is a complex finding that goes beyond the mere observation of symptoms by a lay person.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis of a heart condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau, 492 F.3d at 1376-77.

The most competent, probative medical opinion evidence of record is that of the VA examiner who has reviewed all of the Veteran's treatment records associated with his claims folder, including his 2015 cardiac testing, and concluded that the Veteran does not have a heart condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

As the preponderance of the evidence indicates that the Veteran does not have a currently diagnosed heart condition, to include angina and ischemic heart disease, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection must be denied.  38 U.S.C.A. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

The appellant has not referred to any deficiencies in either the duties to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.


ORDER

Service connection for a cardiac disability, to include angina and ischemic heart disease, is denied.


REMAND

Although the Board regrets the additional delay, a remand is required as to the issue of entitlement to service connection for hearing loss.  Specifically, the Board finds that a remand is required to obtain an addendum VA opinion.

The Board previously remanded the Veteran's claim in June 2017 to obtain a VA opinion as to the etiology of the Veteran's hearing loss.  The examiner was asked to review the information discussing diabetes and hearing loss submitted by the Veteran.  The examiner indicated in her July 2017 report that she did so, and provided the requested etiology opinion.

However, in September 2017 the Veteran submitted additional information not considered by the VA examiner.  The Board notes that the July 2017 VA opinion suggests that the VA examiner conducted her own medical literature search; however, the information submitted by the Veteran in September 2017 includes citations to articles not discussed by the examiner in her July 2017 opinion.

Therefore, the Board finds an addendum opinion is needed to allow the VA examiner a chance to review the additional evidence.

Information submitted by the Veteran in September 2017 includes an article from angieslist.com entitled How Diabetes and Hearing Loss Are Connected discussing NIH research and a page from cheatsheet.com entitled Truly Dreadful Things That Diabetes Does to Your Body that cites to a 2013 article in The Journal of Clinic Endocrinology & Metabolism that found that diabetics have a higher incidence of hearing impairment than non-diabetics and a 2009 article in Otology and Neurotology that found that cardiovascular risk generated by smoking and diabetes was associated with both high- and low-frequency hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Arrange for an addendum VA medical opinion to be obtained from the VA examiner who provided the July 2017 opinion as to the etiology of the Veteran's hearing loss, or if unavailable, another suitably qualified examiner.  The examiner should review the additional evidence provided by the Veteran, including the articles submitted in September 2017, and opine whether it is at least as likely as not that the Veteran's hearing loss is caused or aggravated by his service-connected diabetes mellitus.  The examiner should note review of and specifically address the medical articles submitted by the Veteran in offering a rationale for her opinion.  A new examination is not required unless the VA examiner feels one is necessary.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


